EXHIBIT 10.4

FIRST AMENDMENT

TO THE

STATE AUTO FINANCIAL CORPORATION

1998 STATE AUTO AGENTS’ STOCK OPTION PLAN

(Amended and Restated as of May 1, 1999)

The State Auto Financial Corporation 1998 State Auto Agents’ Stock Option Plan,
amended and restated as of May 1, 1999 (the “Plan”), is hereby amended in the
following particulars:

 

§1. Definitions

All capitalized terms used in this amendment which are not otherwise defined
herein shall have the respective meanings given such terms in the Plan.

 

§2. No Stock Option Repricing without Shareholder Approval

The Option Price of any Stock Options granted under the Plan shall not be
changed or modified after the time such Stock Options have been granted unless
such change or modification is made with a the prior approval of the Company’s
shareholders.

 

§3. Effective Date; Construction

The effective date of this amendment is March 7, 2008, and this amendment shall
be deemed to be a part of the Plan as of such date. In the event of any
inconsistencies between the provisions of the Plan and this amendment, the
provisions of this amendment shall control. Except as modified by this
amendment, the Plan shall continue in full force and effect without change.